              Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 1 of 8 PageID: 28394

                                              Small Parties Group ESI Status Report
                                                       November 16, 2020


Party Name                                Status Narrative, Including Challenges
Ashland LLC                               ESI production is ongoing. QC review of ESI for production. Negotiation of search terms and
                                          responsiveness issues. Estimated date of completion: 12/31/2020. No productions made to date.
BASF Corporation (on its own behalf and   Collection of ESI has been completed. We are currently reviewing for relevance and privilege. We
on behalf of BASF Catalysts LLC)          need to complete relevance and privilege review of what is a large collection of documents. We
                                          expect to complete the review make our production sometime in December. No productions have
                                          been made to date.
Benjamin Moore & Co.                      Review is ongoing. Internal collection and review complete. Estimated date of completion -
                                          11/30/2020. Have produced approximately 50,000 pages so far.
Berol Corporation                         Collected ESI will be substantially produced before 11/18 SM conference. Left to complete:
                                          Collection and review of ESI from one additional custodian, which has been delayed due to
                                          COVID19-related collection challenges. If additional responsive ESI is found to exist, it will be
                                          produced. Estimated date of completion: 12/18/2020. Will produce 3 documents on 11/16 or
                                          11/17/2020.
Canning Gumm, LLC                         Ongoing. ESI searches have been conducted and documents are being reviewed for responsiveness
                                          and privilege. Estimated date of completion: 12/1/2020. No production volume to date. Based on
                                          our review, ESI is limited.
CNA Holdings LLC (by and through its      On October 1, 2020, in accordance with counsels’ previously agreed upon approach, CNA
indemnitor Essex County Improvement       Holdings, LLC (“CNA”) produced to plaintiff’s counsel 34,066 pages of ESI. Additionally, CNA
Authority)                                further produced 8,014 pages of paper documents in electronic format. CNA has not identified any
                                          further ESI for production. (VOL005B – CNAH-FED-0000077236 to CNAH-FED-0000111301 –
                                          ESI - (1,236 docs / 34,066 pages / 6 Power point Natives) – 10/1/2020). CNA now is preparing a
                                          privilege log for production to plaintiff’s counsel. Estimated date of completion: 1/29/2021. All
                                          document productions of CNA Holdings, LLC to date: VOL001 - CNAH-FED-0000000001
                                          through CNAH-FED-0000033507 – Paper Documents (3,208 docs / 33,507 pages) – 4/19/2019;
                                          VOL002 – CNAH-FED-0000033508 - CNAH-FED-0000039297 – Paper Documents (547 docs /
                                          5,790 pages) – 5/3/2019; VOL003 – CNAH-FED-0000039298 - CNAH-FED-0000072514 – Paper
                                          Documents (1,313 docs / 33,217 pages / 0 Excel Native) – 6/26/2019; VOL004 – CNAH-FED-
                                          0000072515 through CNAH-FED-000007723 - Paper Documents (130 docs / 4,721 pages / 0
                                          Excel Native) – 11/11/2019; 2/7/2020 Production - 12 standard boxes, sized 10” x 12” x 15” of
                                          paper documents, made available for OxyChem’s on-site review – 2/7/2020; VOL005B – CNAH-
                                          FED-0000077236 to CNAH-FED-0000111301 – ESI - (1,236 docs / 34,066 pages / 6 PowerPoint
                                          Natives) – 10/1/2020; VOL005A - CNAH-FED-0000111302 through CNAH-FED-0000119315 –
                                          Paper Documents (373 docs / 8,014 pages / 0 Excel Native) – 10/1/2020


                                                              Page 1 of 8
                                                                                                                                    16266873.1
             Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 2 of 8 PageID: 28395

                                       Small Parties Group ESI Status Report
                                                November 16, 2020




Party Name                         Status Narrative, Including Challenges
Coats & Clark, Inc.                Ongoing. Need to complete privilege review and QC. In addition to hard copy documents (48647
                                   pages), we have produced 2,087 ESI documents totaling 34,126 pages in January 2020. Estimated
                                   date of completion: 12/31/2020.
Cooper Industries, LLC             Ongoing. Review of collected materials for responsiveness and privilege. Large volumes of mostly
                                   non-responsive ESI received from client for review, a large portion of which had little or poor
                                   OCR text available. Estimated date of completion: 12/31/2020. Cooper has produced: Documents:
                                   2,330 (5 - ESI), Pages: 50,741 (14,664 - ESI), Last Date of Production: 1/21/2020.
Covanta Essex Company              Covanta has retained an ESI search firm to search Covanta's numerous databases. Covanta has met
                                   with a 3rd party vendor and has begun the process of retrieving discoverable ESI from Covanta's
                                   document custodians. We continue to review ESI in our possession and work with the vendor on
                                   interviewing custodians and data collection. The 3rd party vendor will continue to work with
                                   Covanta and will continue to meet with records custodians. COVID-19 coordination issues,
                                   conflicting demands on client's IT personnel and identified document custodians, the 24 year
                                   passage of time since the facility went to zero discharge configuration, and the legacy ESI system
                                   challenges including but not limited to the 2005 acquisition of American Ref-Fuel by Covanta.
                                   Covanta believes that it has little, if any, ESI responsive to the RFP's. Estimated date of
                                   completion: 12/31/2020.
DII Industries, LLC                All ESI collected and substantially reviewed, but final review remains ongoing. Estimated date of
                                   completion: 12/18/2020.
Emerald Kalama Chemical, LLC       Complete. ESI (EKC-FED-000001 through EKC-FED-000363) provided on 9/10/20 (a refreshed
                                   link was provided to plaintiff's counsel on 10/5/20).




                                                       Page 2 of 8
                                                                                                                              16266873.1
              Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 3 of 8 PageID: 28396

                                                Small Parties Group ESI Status Report
                                                         November 16, 2020

Party Name                                  Status Narrative, Including Challenges
Franklin-Burlington Plastics, Inc.          The status of our ESI production is ongoing. Franklin-Burlington Plastics, Inc. (FBP) has collected
                                            and is continuing to collect potentially responsive ESI from the custodians and sources identified in
                                            its April 24, 2020 correspondence to OxyChem, among others. FBP is in the process of reviewing
                                            the ESI collected for responsiveness and privilege issues. FBP anticipates providing additional
                                            documents as part of its rolling productions of ESI in the near future. FBP’s counsel’s firm is
                                            currently implementing a work from home policy to mitigate the effects of the Coronavirus
                                            Pandemic. The remote working environment has affected FBP’s counsel’s ability to coordinate
                                            effectively. In addition, FBP has experienced delays in accessing the sources of ESI it has
                                            identified because of stay-at-home orders and remote working policies implemented in response to
                                            the Coronavirus Pandemic. Further, due to a divestiture of a portion of FBP’s former parent
                                            company, some of the ESI related to FBP’s former operations is no longer in FBP’s possession,
                                            custody, or control. FBP continues to work with this third party to obtain any ESI it may have
                                            within its control related to FBP’s former operations. Estimated date of completion: 12/31/2020.
                                            FBP has made available on April 19, 2019, returned by OCC on September 17, 2019 - 127,491
                                            pages (FBPI-FED-000000001 – FBPI-FED-000127491). January 15, 2020 - 3,099 pages (FBPI-
                                            FED-000127492 – FBPI-FED-000130589). January 21, 2020 – 9,721 pages (FBPI-FED-
                                            000130590 – FBPI-FED-000140311). June 18, 2020 - 198 pages (FBPI-FED-000140312 – FBPI-
                                            FED-000140510)
General Electric Company                    Ongoing. GE has collected its ESI and applied search terms. Relevance and privilege review of the
                                            ESI is currently ongoing. Estimated date of completion: 12/15/2020. GE has produced 5019 paper
                                            documents to date bearing Bates numbers GE00000086 through GE00005104 which were part of
                                            GE's production in the New Jersey Spill Act Litigation.
Givaudan Fragrances Corporation             ESI production is ongoing. Finalizing review of documents from remaining custodians after
                                            negotiation of relevant search terms. Estimated date of completion: 12/31/2020. Givaudan has
                                            produced in April 17, 2020: 2,020 documents; September 3, 2020: 2,323 documents (24,855
                                            pages).
Goodrich Corporation (on behalf of itself   Ongoing. Produced (KALAMA-FED-0000003723 through KALAMA-FED-0000004110)
and Kalama Specialty Chemicals, Inc.)       11/13/20. Additional ESI under review. Left to complete: Linear review of additional documents
                                            identified as potentially responsive through broad electronic search. Estimated date of completion:
                                            12/31/2020.
Hexcel Corporation                          All ESI collected and substantially reviewed, but final review remains ongoing. Estimated date of
                                            completion: 12/11/2020. No ESI-specific production to date (which will be forthcoming), but
                                            Hexcel has produced over 65,000 pages in discovery in this litigation and re-produced an
                                            additional 135,000 pages from the Spill Act litigation.


                                                                 Page 3 of 8
                                                                                                                                         16266873.1
             Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 4 of 8 PageID: 28397

                                                Small Parties Group ESI Status Report
                                                         November 16, 2020


Party Name                                  Status Narrative, Including Challenges
Hoffmann-LaRoche Inc.                       After much searching Roche has identified a universe of extant ESI of all varieties which exist in
                                            various sites and platforms. As of yet Roche has not made any determination if any of these
                                            materials are relevant or in searchable format. Thus, Roche would have to characterize the search
                                            as ongoing. Roche needs to upload and process which of the ESI before it can determine its
                                            relevance or magnitude of the documents. Roche would then run the algorithms to produce “hits”.
                                            These would then have to be reviewed for relevance, privileges, etc. As previously stated, Roche’s
                                            facility was closed in 2013 and sold in 2016 before this suit was instituted. ESI was mothballed
                                            and stored in various facilities. Most of these facilities are closed due to the pandemic. Estimated
                                            date of completion: 1/31/2021. Roche has produced 206,000 pages of environmental investigation,
                                            remediation, historical information regarding the site and correspondence with NJDEP in or about
                                            May 2019. It is believed that these documents are duplicative of many ESI files inf the ESI
                                            universe. We produced these documents on computer discs. We advised OCC that these were the
                                            relevant documents in response to their Request for Documents. Roche stated if their review lead
                                            them to questions whether other documents existed or were incomplete then we would endeavor to
                                            ascertain if they were available. No such request has been made.
Honeywell International Inc.
ISP Chemicals LLC                           ESI production is ongoing. QC review of ESI for production. Negotiation of search terms and
                                            responsiveness issues. Estimated date of completion: 12/31/2020. No productions made to date.
L3Harris Technologies, Inc., successor in   Ongoing. L3Harris has collected ESI from relevant custodians. The collected ESI needs to be
interest to Exelis Inc., successor in       processed for review, selection and production. COVID-19 hurdles to access, as well as collection
interest to the defense business of ITT     team challenges, affected the collection stage. Estimated date of completion: 1/15/2021. No
Corporation                                 productions made to date.
Legacy Vulcan, LLC                          Ongoing. Potentially relevant ESI has been collected and compiled from custodians, and the
                                            compilation has been provided to the ESI vendor for processing by the vendor. We are in the
                                            process of sorting and reviewing for production. Legacy Vulcan LLC’s offices have been closed
                                            throughout the COVID-19 pandemic. While employees are working remotely, this has slowed ESI
                                            efforts. Among other things, Legacy Vulcan’s IT staff (whose support was necessary for the
                                            potentially relevant ESI identification process) has been consumed with IT support obligations
                                            associated with supporting a remote workforce. Estimated date of completion: 12/31/2020. We
                                            estimate that we will be able to being production in the first part of December.
McKesson Corporation                        Ongoing. Need to complete second level attorney review. Estimated date of completion:
                                            11/30/2020.
Nappwood Land Corporation


                                                                 Page 4 of 8
                                                                                                                                         16266873.1
            Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 5 of 8 PageID: 28398

                                       Small Parties Group ESI Status Report
                                                November 16, 2020




Party Name                         Status Narrative, Including Challenges
National-Standard LLC              Tentatively National-Standard LLC has completed its search and has no ESI discovery. We will
                                   receive final confirmation from the client representatives within the next month. Final confirmation
                                   from National-Standard needs to be received but the search has been completed and no ESI is
                                   expected. The National Emergency caused by the pandemic makes it difficult to communicate with
                                   representatives. Further, the National-Standard Facility was closed and demolished thirty years
                                   ago. This defendant was acquired by its current owners in 2000. Records dating from prior to the
                                   acquisition were likely not conveyed to the current owners. Estimated date of completion:
                                   12/16/2020. We do not expect to have any ESI.
Newell Brands Inc. (f/k/a Newell   ESI is approximately 3/4 reviewed. A production will have been made before the 11/18/20 Special
Rubbermaid Inc.)                   Master conference. An additional production will be made within the next week or two, which will
                                   substantially complete production of all ESI collected to date. Left to complete: QA/QC review of
                                   some potentially responsive documents; collection and review of documents from one custodian
                                   where collection has been delayed due to COVID19 related collection issues. Estimated date of
                                   completion: 12/18/2020. Will produce approx. 395 documents 11/16 or 11/17/20.
Nokia of America Corporation       Ongoing. Need to complete privilege review and redactions. Estimated date of completion:
                                   12/30/2020. No ESI produced to date.
Noveon Hilton Davis, Inc.          Ongoing. Need to complete linear review of documents returned from the search using broad
                                   search terms. Noveon Hilton Davis has produced HD-FED-005702 through HD-FED-006268.
                                   Estimated date of completion: 12/31/2020.
Otis Elevator Company              ESI production is complete. A small amount of ESI discovered during search of ESI from United
                                   Technologies (now Raytheon Technologies), the former parent of defendant Otis Elevator, and
                                   produced (OTIS-FED-0000000088 through OTIS-FED-0000000180) to Oxy on 11/2/20.
Pabst Brewing Company, LLC         Ongoing. ESI searches have been conducted and documents are being reviewed for responsiveness
                                   and privilege. Estimated date of completion: 12/1/2020. No production volume to date. Based on
                                   our review, ESI is limited.
Pharmacia LLC




                                                        Page 5 of 8
                                                                                                                               16266873.1
             Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 6 of 8 PageID: 28399

                                       Small Parties Group ESI Status Report
                                                November 16, 2020


Party Name                         Status Narrative, Including Challenges
Pitt-Consol Chemical Company       Ongoing. Pitt-Consol’s ESI work is ongoing. Pitt-Consol previously produced more than 100,000
                                   pages of discovery in addition to its prior Spill Act production, including many site investigation
                                   and remediation reports. Pitt-Consol also previously produced in electronic format sampling data
                                   through 12/31/19 for its site and is working on updating its production with newer 2020 sampling
                                   data. Pitt-Consol negotiated ESI search terms and records custodians with OxyChem, and was able
                                   to collect some ESI from a limited number of client custodians and from the client’s site
                                   remediation consultant. Since last month, the first-level review of the additional ESI was
                                   completed; second level/QA/QC work and rolling productions are ongoing. Pitt-Consol expects
                                   additional ESI productions on a bi-weekly basis through 12/31/20 when it hoped to be substantially
                                   complete. In 2019, Pitt Consol and DuPont produced 124,793 pages of documents originally
                                   produced in the 2011 Spill Act litigation. Since then in 2019 and 2020, Pitt Consol produced
                                   133,199 pages of additional documents, including most recently approximately 3,500 pages in a
                                   production on 11/16/20.
PPG Industries, Inc.               Ongoing. PPG has collected its ESI and applied search terms. Relevance and privilege review of
                                   the ESI is currently ongoing. Estimated date of completion: 12/15/2020. PPG has produced 1,638
                                   documents containing 224,906 pages to date.
Public Service Electric & Gas      First level review complete. Privilege review ongoing. Privilege review and pre-production
Company (PSE&G)                    processing are ongoing. We expect to complete the rolling production of PSE&G’s ESI by
                                   December 31, 2020, with the exception of the production of digitized legacy media and
                                   supplemental ESI.
Purdue Pharma Technologies, Inc.   Ongoing. Need to complete privilege review and redactions. Estimated date of completion:
                                   12/30/2020. No ESI produced to date.
Quala Systems, Inc.                Ongoing. Data collection and validation is complete. Data processing and review for
                                   responsiveness and privilege are now ongoing. A production is anticipated to be made by
                                   December 31, 2020.
Quality Carriers, Inc.             Ongoing. Data collection and validation is complete. Data processing and review for
                                   responsiveness and privilege are now ongoing. A production is anticipated to be made by
                                   December 31, 2020.
RTC Properties, Inc.               Ongoing. Counsel is reviewing documents that were returned based on the agreed-upon search
                                   terms. A large volume of non-responsive and non-relevant documents were returned, which has
                                   slowed the completion of this process. Estimated date of completion: 12/18/2020.
Stanley Black & Decker, Inc.       ESI is complete as of 9/15/2020. Stanley Black & Decker has produced: 4/15/19 - 55 documents,
                                   14,216 pages; 6/24/20 - 341 documents, 15,229 pages; 9/15/20 - 507 documents, 6,225 pages.


                                                        Page 6 of 8
                                                                                                                              16266873.1
            Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 7 of 8 PageID: 28400

                                            Small Parties Group ESI Status Report
                                                     November 16, 2020




Party Name                              Status Narrative, Including Challenges
Sun Chemical Corporation                ESI production is complete. Privilege log will be produced within 120 days pursuant to the ESI
                                        protocol. Estimated date of completion - 11/2/2020. Have produced: SUNC-FED-000000001 to
                                        SUNC-FED-00000007853 produced on April 18, 2019; and SUNC-FED-00000007853 through
                                        SUNC-FED-0000026257 produced on November 2, 2020.
Textron Inc.
The Hartz Consumer Group, Inc. for
the Hartz Mountain Corporation
The Newark Group, Inc.                  Ongoing. The Newark Group, Inc. continues to review ESI for privilege and responsiveness
                                        purposes and anticipates making at least one additional production before the December 31, 2020
                                        deadline. The Newark Group, Inc. produced 23 documents/2,535 pages on September 30, 2020.
The Okonite Company, Inc.               Ongoing. Okonite will be producing approximately 5300 documents, identified through ESI
                                        searches, this week. Additional old equipment has been identified, and is being prepared for
                                        document extraction and review regarding relevance. It is anticipate that any relevant information
                                        will be duplicative of what has already been produced. Challenges include building closure and
                                        restrictions, limiting access to actual hard drives. Likewise, the equipment requires extraction and
                                        conversion to searchable format, which has been limited by COVID issues, such as access, and
                                        ability to submit to vendors. Estimated date of completion: 12/31/2020.
The Sherwin-Williams Company            Review is ongoing. Email review underway. Estimated date of completion: 12/23/2020. Produced
                                        to date - 48,048 documents.
TPL Management Operations, a series     The production of ESI is still ongoing. The Sunoco Parties have reviewed responsive documents
of Evergreen Resources Group, LLC       based upon targeted search terms. A second-level review for potentially privileged and responsive
on behalf of itself and Sunoco (R&M),   documents is currently underway. Estimated date of completion: 12/31/2020.
LLC and Sunoco Partners Marketing
& Terminals L.P.




                                                             Page 7 of 8
                                                                                                                                     16266873.1
           Case 2:18-cv-11273-MCA-LDW Document 1128-1 Filed 11/16/20 Page 8 of 8 PageID: 28401

                                     Small Parties Group ESI Status Report
                                              November 16, 2020




Party Name                       Status Narrative, Including Challenges
ViacomCBS Inc. (f/k/a CBS        ESI review and production is ongoing. ViacomCBS Inc. already produced some of its ESI in the
Corporation)                     form of sampling data from the ongoing ISRA investigation at the former Westinghouse property
                                 that is identified in this action. Since Westinghouse ceased activities and sold the former
                                 Westinghouse property in 1983, the only ESI that ViacomCBS has is related to the ongoing ISRA
                                 investigation at the former Westinghouse property. ViacomCBS collected ESI from all relevant
                                 custodians and files. ViacomCBS searched the ESI using the SPG search term list, which
                                 Occidental previously approved. ViacomCBS did not opt to alter or modify the pre-approved SPG
                                 search term list in any way. The initial responsiveness review of the universe of potentially
                                 relevant ESI is now complete. The next step is a QA/QC review, after which point ViacomCBS
                                 will produce the remainder of its ESI, subject to any future supplementation of new files in
                                 accordance with the Federal Rules. ViacomCBS has experienced hurdles that many parties are
                                 facing due to the COVID pandemic. The ESI review process has moved slower than it would have
                                 due to the limitations of remote working. Estimated date of completion: 12/31/2020.




                                                    Page 8 of 8
                                                                                                                       16266873.1
